108 F.3d 1382
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Martin H. TONN, Appellant,v.UNITED STATES of America, Appellee.
No. 96-3073.
United States Court of Appeals, Eighth Circuit.
Submitted March 3, 1997.Decided March 10, 1997.

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Martin H. Tonn appeals the district court's1 Federal Rule of Civil Procedure 12(b)(1) dismissal of his due process claim against the United States for lack of subject matter jurisdiction.  Having reviewed the record and the parties' briefs, we conclude that the judgment of the district court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota